Citation Nr: 1535144	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2005.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A notice of disagreement (NOD) was timely filed by the Veteran in July 2011, a statement of the case (SOC) was issued in July 2012, the substantive appeal (VA Form 9) was filed in August 2012, and a supplemental statement of the case (SSOC) was issued in June 2015.

In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

In February 2015, the Board remanded this claim for additional development.  The Board finds that there has been substantial compliance with the directives of the Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's low back disorder is not causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Correspondence from the RO dated August 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The issue was last readjudicated in a June 2015 supplemental statement of the case (SSOC).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, and a thorough examination of the Veteran, while the April 2015 addendum opinion was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and addendum medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in November 2014.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to service connection for a low back disorder.  See Board hearing transcript, p. 2.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  Id.  The VLJ noted the purpose of the hearing and stated the reasons for the forthcoming inquiries ("questions that I may ask of you will be for the purpose of building the record, clarifying the record, and helping to identify information or evidence that may still be needed in support of your appeal.").  Id. at 3.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 3-21.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In February 2015, the Board remanded this claim, in pertinent part, for the AOJ to request the Veteran's outstanding VA treatment records.  In compliance with the remand instructions, additional VAMC medical treatment materials were added to the evidence of record.  Id.  The remand also included a request for an addendum opinion from the March 2010 VA examiner to clarify his opinion.  Id.  An addendum medical opinion from April 2015 which conforms to the remand instructions has been added to the record, as well as a readjudication of the claim, which was accomplished in the June 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection

The Veteran seeks service connection for a low back disorder.

Applicable Laws

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active duty or ACDUTRA, or for a disorder resulting from an injury incurred during a period of inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 1100, 1110, 1131 (West 2014).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  INACDUTRA includes duty required approximately two days a month.

To establish direct service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Facts

Available service records were reviewed, which reveal that in October 2004 the Veteran was treated for complaints of low back pain, ongoing for 1 week.  See October 2004 Chronological Record of Medical Care.  The service treatment record indicates that the Veteran had "no idea how he hurt it, 'possible hurt it lifting stuff.'"  Id.  He reported experiencing pain in Iraq, stating his pain level was currently at a 7 out of 10.  Id.  He also endorsed difficulty sleeping, but denied numbness or tingling.  Id.  The physician identified "discomfort" in the "T3 area."  Id.  There were no additional complaints, treatments, or diagnoses of lower back problems during service.

Following service, the Veteran presented to a private physician in November 2006 with a complaint of "back hurt," but no diagnosis or further detail about this issue is provided in the medical documentation.  See November 2006 Greenville Community Health Center medical office visit.  In September 2007, the Veteran sought treatment for a "low back ache."  See September 2007 Family Medical Center of Georgetown.  The private physician noted that the Veteran had a mild range of motion decrease and that his four days of lower back pain arose "after lifting plate glass at work," as the Veteran "lifts a lot for his job."  Id.  

VA medical treatment records dated between 2008 and 2012 demonstrate that the Veteran was seen for "occasional" instances of low back pain.  See July 2011 VAMC Pulmonary Out-Patient Consult; see also April 2010 VAMC TBI note.  In October 2012, the Veteran presented with a painful flare-up of lower back pain.  See October 2012 VAMC Radiology note.  The Veteran underwent an x-ray for his lumbar spine with results showing "mild disc narrowing, facet arthropathy and posterior osteophyte at L5-S1."  Id.  The physician identified arthritis and loss of cartilage cushion in joints as "the likely cause of pain."  see October 2012 Central Texas HealthCare System correspondence.  

The Veteran was afforded a VA examination in March 2010.  See March 2010 VA examination.  The Veteran did not identify any specific injury, but reported that as a cook he lifted heavy food containers.  Id.  The examiner noted that the Veteran complained of incapacitating plain during lower back flare-ups, which occurred one to two times a month.  Id.  These flare-ups impacted the Veteran's livelihood as a glazier, a job which "requires heavy lifting and standing."  Id.  The Veteran reported "some pain" after flexion texting, but the examiner noted that there were "no limitations" or change in the range of motion.  Id.  The examiner reviewed the Veteran's claims file after the appointment, and noted there was very little information concerning the Veteran's medical problems with the exception of "one short note" dated October 2004, documenting a complaint of low back pain, ongoing for 1 week from "lifting stuff."  Id.  The examiner concluded that the Veteran had a current diagnosis of "intermittent low back strain," but that there was insufficient evidence as to whether the condition was related to the complaint of low back pain in service.  Id.

The VA examiner provided an addendum opinion in April 2015 clarifying his position on the matter.  See April 2015 VA examination addendum.  After reviewing the Veteran's case file and previous examination, the examiner concluded that the evidence of record failed to "show that the current chronic low back condition is related to in-service injury, event, or illness."  Id.  Specifically, the examiner noted that the Veteran's only in-service back complaint involved the "area of T3" which is "not related" to the degenerative disc and joint disease of the L5-S1 area identified during the October 2012 x-ray.  Id.  The examiner additionally noted that the Veteran's lower back complaints from September 2007 and October 2012 corresponded with "heavy lifting" and "construction work" which could be "additional reasons [] for patient to have back pain after service."  Id

Analysis

Unfortunately, the medical evidence of record does not demonstrate that the Veteran is entitled to service connection for his current low back disorder.

Regarding the first element of Shedden, the Veteran has current diagnoses of an intermittent low back strain and arthritis.  See March 2010 VA examination; see also October 2012 Central Texas Veterans Health Care System correspondence.  Therefore, the Board finds that the first element of service connection, the existence of a current diagnosis, has been met.

Next, the Veteran must have endured an in-service injury or event.  In the instant case, the Veteran asserts that his current low back disorders are due to his experiences as a military cook.  See March 2010 VA examination.  Specifically, he contends that as a cook he hurt his back because he was required to conduct "heavy lifting of 15-20 gallon pots."  See November 2014 Board hearing transcript, p.4.  He is competent to report such symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  The Board notes that the March 2010 VA examiner opined that "statements by Veteran after he leaves the service of heavy lifting, bending etc. while in service are not sufficient medical evidence to indicate that he had an injury while in service."  See April 2015 VA examination addendum.  However, the Veteran's claim disputes the VA examiner's contention.  Because a state of relative equipoise has been reached regarding in-service injury, the benefit of the doubt rule will therefore be applied and doubt is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board concedes that the Veteran suffered an in-service injury and thus, the second element of service connection is met.

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a lower back disorder and a current diagnosis of a strain, as such is shown by the March 2010 VA examination.  Further, based on his military occupational specialty (MOS) as a cook, it may reasonably be conceded that he was exposed to heavy lifting in service.  What remains necessary to substantiate his claim is competent evidence of a nexus between the current low back disorder and the in-service trauma. 

There is no evidence that a low back disorder was manifested to a compensable degree in the first post-service year.  The earliest post-service record of a relatable issue is a November 2006 private treatment note.  See November 2006 Greenville Community Health Center medical office visit.  However, this document merely identifies a complaint of "back hurt" without any further detail regarding the complaint's injury or diagnosis.  Id.  The Veteran's next relevant report of a low back disorder occurred in September 2007, but as noted by the VA examiner, this occurrence of low back ache happened in conjunction with "lifting plate glass at work."  See September 2007 Family Medical Center of Georgetown.  Consequently, service connection for a low back disorder on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The analysis turns to whether the Veteran's current diagnoses may somehow otherwise be related to the Veteran's service.  In the absence of evidence of onset in service and post-service continuity, this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence that specifically addresses this question consists of the opinion offered in the March 2010 VA examination (and April 2015 addendum), when the examiner found that the evidence did not demonstrate that the Veteran's current diagnoses were "related to in-service injury, event, or illness."  See April 2015 VA examination addendum.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has a low back disorder as a result of his time in service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of his current low back disorder, which the Board notes is a complex medical question. See Id. at 1376-77 (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).

The Board does not dispute the fact that the Veteran has a current diagnosis of a low back strain, or that the Veteran experienced low back pain in service.  However, the Board finds the March 2010 VA examination and its addendum opinion to be the most probative evidence of record regarding the etiology of the Veteran's back disorder.  Importantly, in finding that a nexus to an in-service incident, event, or occurrence in the military could not be determined, the VA examiner identified the Veteran's heavy lifting and construction work as corresponding with his back pain.  Thus, the examiner provided a logical rationale for why a favorable nexus opinion could not be given: the findings are instead consistent with his profession.

In summary, the most probative evidence is against the Veteran's claim for service connection on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), and 3.309(a).  To the contrary, the VA examiner has opined that the Veteran's low back findings are likely related to his career in construction.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


